DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species (a) EGFR and (b) Lung cancer, Claims 1-20 in the reply filed on 2/17 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The claims 1-20 are pending and under examination.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/7/2018, 12/14/2018 and 1/13/2020 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1-20 are indefinite in the claims 1 and 2 because the claims do not provide a clear nexus between the method steps.  Specifically, it is unclear whether or not the spiked sample and patient specific oligo are the same or differs.  Further the steps of assaying the spiked sample with the synthesis-control oligos… and the comparing step of the counts from the sets of spiked-in sequences… are further confusing because it is unclear how the product of the cosynthesized step fit into the assaying and comparing step. In other words there is no clear correlation between the cosynthesized step and subsequent steps.   A clear interpretation of Applicant’s intent cannot be ascertained.
(b)	Claim 8 is indefinite at the recitation of “unique reference sequence” because it is unclear how the term “unique” modifies or further defines the “reference sequence”.   The term has not been defined in the claims or specification.  Clarification is required.
Closest Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Tembe et al. (BMC Genomics, 15,  1-9, 2014, citation made of record on IDS filed 11/7/2018) discloses a method, the method comprising: providing DNA or RNA from a sample; introducing a plurality of sets of spike-in sequences into the DNA or RNA sample 
 

Pogue-Geile et al (US 20150366835, December 2015) teach a method of identifyng a sample wherein the method utilizes an nCounter assay. At para. [0043] Dynamic range and limit of detection for the nCounter assay can be estimated from synthetic, spike-in controls included with every sample. Positive controls are spiked into the reaction at concentrations from 0.125-128 fM, representing a fold-change of 1024. Measurements of these controls are highly linear (median r.sup.2=0.99 across all discovery samples) in this range. Eight negative control probes, representing sequences not found in the human transcriptome, are also included in each reaction. The lowest positive control, 0.125 fm, represents approximately 0.2 copies per cell, and is detected at least 2 standard deviations above the mean of the negative controls. If r.sup.2 for the positive spikes drops below 0.95 or the 0.125 fm spike is not detected 2 standard deviations above the mean of the negative controls, the reaction is considered failed and that sample is repeated or removed from further analysis (see also para. 031-41 which teach gene expression profiling using nCounter assay and spiked sample(s).  Pogue-Geile et al do not teach a method of validating a patients-specific oligo comprising the combination of method steps recited therein.

Conclusion
No claims are allowed.  However, the claims have not been rejected under prior art. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637